     Case 4:20-cv-02380 Document 27 Filed on 04/07/21 in TXSD Page 1 of 7
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            April 07, 2021
                  IN THE UNITED STATES DISTRICT COURT                    Nathan Ochsner, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

RODERICK BERNARD DOUGLAS,                 §
TDCJ #623071,                             §
                                          §
                  Petitioner,             §
                                          §
V.                                        §
                                          §           CIVIL ACTION NO. H-20-2380
BOBBY LUMPKIN, Director,                  §
Texas Department of Criminal              §                 APPEAL NO. 21-20119
Justice - Correctional                    §
Institutions Division,                    §
                                          §
                  Respondent.             §


                                     ORDER

       On February 12,     2 021,   the       court   granted the   respondent's

motion for summary judgment and dismissed the Petition for a Writ

of Habeas Corpus by a Person in State Custody ("Petition") (Docket

Entry No. 1)    filed by Roderick Bernard Douglas as untimely under

the governing statute of limitations and, alternatively, for lack

of merit.     See Memorandum Opinion and Order, Docket Entry No. 21,

pp. 1-25. Douglas has filed a Notice of Appeal from that decision

(Docket Entry No. 23), which is pending before the United States

Court of Appeals for the Fifth Circuit.                 Invoking Rule 60(a) and

Rule 60(b) (6) of the Federal Rules of Civil Procedure, Douglas has

now filed a Motion Requesting Rehearing/Reconsideration of Final

Order of the Misinterpretation of Facts for Statutory/Equitable

Tolling, Claim 5 ( "Motion for Reconsideration")               (Docket Entry No.

26).   The Motion for Reconsideration will be denied for the reasons

set forth below.
     Case 4:20-cv-02380 Document 27 Filed on 04/07/21 in TXSD Page 2 of 7




       Douglas sought relief in this case from an adverse decision

that    was    made    by   prison   officials      in     2018,        regarding     the

calculation of his sentence for purposes of parole eligibility

(Docket Entry No. 1, pp. 6-8).            Douglas executed his federal habeas

Petition on June 22, 2020        (Id. at 11).       The court determined that

the statute of limitations found in 28 U.S.C.              §    2244 (d) (1) (D) began

to run on July 1, 2018, and expired one year later on July 1, 2019,

meaning that Douglas's Petition was nearly one year late                          (Docket

Entry No. 21, p. 8).         The court found that statutory tolling was

unavailable because Douglas did not pursue state post-conviction or

other collateral review of the challenged decision until after the

limitations     period had     already expired           (Id.    at     9-10) .     After

considering several exhibits submitted by Douglas (Exhibits I, N,

O,   and P),    the court concluded that equitable tolling was also

unavailable because Douglas failed to establish that he pursued

habeas relief with the requisite due diligence                     (Id. at        11-14).

The court      further determined that Douglas was not                     entitled to

relief for alternative reasons because none of his claims had merit

(Id. at 15-23).

       Douglas now argues that he is entitled to relief from the

final judgment under Rule 60(a) and Rule 60(b) (6) because the court

misinterpreted        "the value"    of    a   letter    that     was    submitted as

"Exhibit N" (Docket Entry No. 26, p. 1) .           In that letter, which was

received by the Harris County District Clerk's Office on October


                                           2
      Case 4:20-cv-02380 Document 27 Filed on 04/07/21 in TXSD Page 3 of 7




11,     2 018,   Douglas requested advice or assistance regarding the

calculation of his prison sentence              (Docket Entry No. 20, pp. 25-

27) .    Douglas contends that this court mistakenly characterized the

letter as a        request for advice from the Harris County District

Clerk's      Office    (Docket    Entry   No.   26,   p.   2)   (referencing   the

Memorandum Opinion and Order, Docket Entry No. 21, p. 12).                Noting

that his request for assistance was addressed to "the trial court,"

and not the Harris County District Clerk's Office, Douglas contends

that the letter warrants both statutory and equitable tolling of

the federal habeas limitations period (Docket Entry No. 26, pp. 2-

3).      Douglas also seeks reconsideration based on his contention

that one of his claims           ("Claim 5"), which sought relief from the

adverse parole decision for an equal protection violation, was not

addressed (Id. at 3).

        Under Rule 60(a), a court "may correct a clerical mistake or

a mistake arising from oversight or omission whenever one is found

in a judgment, order, or other part of the record."                 Fed. R. Civ.

P. 60(a).        Douglas does not claim that there was a clerical mistake

and he does not demonstrate that an error of omission occurred in

connection with the court's dismissal of his habeas action.               To the

extent that Douglas contends that Claim 5 was not addressed by this

court, he is mistaken.           See Memorandum Opinion and Order, Docket

Entry No. 21, pp. 21-23          (concluding that Douglas was not entitled

to relief on Claims 4 and 5 because he failed to establish a due


                                          3
      Case 4:20-cv-02380 Document 27 Filed on 04/07/21 in TXSD Page 4 of 7




process or equal protection violation) . 1              Therefore, Douglas does

not show that Rule 60(a) applies.             See Jones v. Anderson-Tully Co.,

722    F. 2d 211,    212-12    ( 5th Cir.      1984)   (distinguishing   clerical

mistakes that can be corrected under Rule 60(a)                 from errors of

substantive judgment).

        Douglas also moves for reconsideration under Rule 60(b) (6),

which authorizes relief from a final judgment only where the movant

can show that "extraordinary circumstances" exist.               In re Edwards,

865 F.3d 197, 205 (5th Cir. 2017)              (citing Gonzalez v. Crosby, 125

S.    Ct.   2641   (2005)) .   To the extent that Douglas claims he was

wrongfully denied statutory and equitable tolling of the statute of

limitations on federal habeas review, Douglas fails to demonstrate

that extraordinary circumstances exist or that he is entitled to

relief under Rule         60 (b) (6)   because he does not      show that this

court's characterization of the letter found in Exhibit N was an

error that warrants a different result.

        Statutory tolling of the federal habeas limitations period is

available under 28 U.S.C. § 2244(d) (2) for the time during which a

"properly filed application for               [s]tate post-conviction or other

collateral review" is pending in state court.              The court found that


        1
      To the extent that Douglas appears to claim that his equal
protection claim was not addressed in state court, the record also
refutes this claim. See State's Proposed Findings of Fact and
Conclusions of Law, Docket Entry No. 14-17, p. 95 ("The applicant
fails to prove he has been denied due process or equal protection
by the reclassification of his sentence as consecutive, as ordered
on his judgment of conviction.").

                                          4
      Case 4:20-cv-02380 Document 27 Filed on 04/07/21 in TXSD Page 5 of 7




Douglas was not entitled to statutory tolling because, although he

filed an application for review by the TDCJ Time Credit Dispute

Resolution system and a                  state habeas          corpus     application under

Article     11. 07   of     the        Texas    Code     of    Criminal    Procedure,        both

applications were filed after the federal habeas limitations period

had already expired on July 1, 2019 (Docket Entry No. 21, pp. 8-9)

(citing Scott v. Johnson, 227 F.3d 260, 263                           (5th Cir. 2000)).

        The letter that was received by the Harris County District

Clerk's Office and filed with the trial court on October 11, 2018,

does not qualify for statutory tolling under 28 U.S.C.                           §   2244 (d) (2)

because it was not a "properly filed application for [s]tate post-

conviction or other collateral review."                        The Supreme Court has held

that    such an      application          is     "properly filed"          for   purposes       of

§   2244 (d) (2)   "when its delivery and acceptance are in compliance

with the applicable laws and rules governing filings." Artuz v.

Bennett, 121 S. Ct. 361, 364                    (2000). In other words,              "a properly

filed [state] application [for collateral review] is one submitted

according to the state's procedural requirements." Causey v. Cain,

450 F.3d 601, 605 (5th Cir. 2006)                     (quoting Lookingbill v. Cockrell,

293    F.3d 256,      260       (5th     Cir.    2002)).           A prisoner's       letter or

correspondence        does       not     qualify        as    an    application       for    state

collateral review under Texas law, which requires such applications

to follow a particular form.                    See Tex. R. App P. 73.l(a); see also

North v.     Davis,       800     F.    App'x     211,       213-14 (5th Cir.        2020)    (per


                                                  5
   Case 4:20-cv-02380 Document 27 Filed on 04/07/21 in TXSD Page 6 of 7




curiam)   (holding that a document that was not filed in compliance

with Rule 73.1 was not "properly filed" for purposes of statutory

tolling under      §   2244 (d) (2) ) ; Stribling v. Davis, No. 3: 18-cv-13 67,

2019 WL 462510, at *3               (N.D. Tex. Jan. 16, 2019)                  (concluding that

letters    and    correspondence             from       the   petitioner        to    the    clerk's

office    failed       to    qualify for        statutory tolling)                    Under    these

circumstances, Douglas does not demonstrate that he is entitled to

statutory tolling for any other reason.

     A petitioner may be                    entitled to         equitable       tolling of       the

limitations period if he demonstrates                         (1)   that he pursued federal

review    with     due       diligence        and       (2)   that     '"some        extraordinary

circumstance       stood       in     his    way'       and   prevented        timely       filing."

Holland v. Florida, 130 S. Ct. 2549, 2562                            (2010)    (quoting Pace v.

DiGuglielmo,       125 S.       Ct.    1807,        1814      (2005)).        Douglas does       not

establish that          he    sought        habeas      review with       the    requisite due

diligence    or    that       equitable        tolling         is    available        for    reasons

discussed previously in the court's Memorandum Opinion and Order

(Docket Entry No.            21, pp. 11-14).              Because Douglas fails to show

that the court erred in determining that his Petition was subject

to dismissal, he does not demonstrate that he is entitled to relief

under Rule 60(b) or any other theory.

     Accordingly, the court ORDERS as follows:

     1.     The Motion for Reconsideration filed by Roderick

            Bernard Douglas (Docket Entry No. 26)                             is DENIED.


                                                    6
   Case 4:20-cv-02380 Document 27 Filed on 04/07/21 in TXSD Page 7 of 7




     2.   No   certificate of    appealability will        issue        from

          this decision.

     The Clerk will provide a copy of this Order to the parties of

record.

     SIGNED at Houston,    Texas, on this   1fA   day of   AJO"',',J;   2021.




                                               SIM LAKE
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                    7
